Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This Office action is in response to amendment of May 15, 2020 which amended claims 1-6.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 3 are vague and indefinite because at lines 3-5 the phrase “a pump provided with a gas extraction unit and coupled to a rotor of a motor through a shaft” is confusing. In particular, it is unclear if the shaft couples just the gas extraction unit to the motor or if the pump is also intended to be set forth as being coupled to the motor by the shaft. Claim 3 is similarly confusing.

	Claims 1 and 3 are vague and indefinite because in lines 11 and 12 the limitation “a mixture of motivation fluid and gas coming from the extraction unit occurs” is confusing. Specifically it is unclear if mixture is intended to be a noun (mixture) or a verb (such as mixing).
	Claim 1 is vague and indefinite because in lines 14 and 15 there is no antecedent basis for “the process fluid”; and it is also unclear what the scope of “process line” is, in particular it is unclear if this is just a line/pipe or if process is intended to imply something more.
	Claim 2 is vague and indefinite because there is no reference frame for judging what a “high fraction of gas” is or what “low viscosity” is.
Claim 4 is vague and indefinite because there is no reference frame for judging what “low viscosity” is.
	Claims 5 and 6 are vague and indefinite because that claims are directed to the systems of claims 1 and 3 but the “is used by…” limitation is confusing. It is unclear if the claims are intended to set forth a method step of using the device (it is noted that setting forth a use without setting forth the steps of using is indefinite and maybe rejectable under 35 USC 101, see MPEP 2173.05(q)) or if structural connections are being implied by the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 5 is/are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Bjorge et al (USPN 9,032,987).
	Bjorge et al discloses a system (Fig. 6) for the circulation of gas in annular spaces of rotating machines 22, comprising; a pump 22, provided with a gas-extraction unit 47, the pump 22 coupled to a rotor (clearly shown to the right of the pump in Fig. 6) of a motor through a shaft (clearly shown), said rotor surrounded by a stator forming an annular space (the stator and the annular space are clearly shown) between said rotor and said stator; an ejector 46 comprising a converging nozzle (the first portion of the element such as the first third), which is provided with a motivating inlet (near 46) and a narrowing at its outlet (between the inlet and the narrowest point), said converging nozzle being connected to a discharge line 71 of the pump through a first pipe (the 
	With regards to claim 2 the device is a compressor for gas and gas has a high gas fraction and is not viscous.
	With regards to claim 5 the device 22 is a rotating machine.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 3, 4 and 6, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjorge et al in view of Distefano (USPN 3,698,839).
	As set forth above Bjorge et al discloses the invention substantially as claimed, including that the gas extraction unit is connected to the annular space by a third pipe 72 (it is noted that a direct or fluid flow connection is not set forth), but does not disclose that ejector sucks gas from the annular space through the suction inlet of the ejector (claim 3).
	Distefano discloses a similar motor 14 driven compressor, the motor having an annular space, there is an ejector 15 having a perpendicular suction inlet 34 that is connected to suck gas from the annular space of the motor through the suction inlet of the ejector, see Fig. 1.
	Thus, it would have been obvious to one of ordinary skill in the art to apply the technique of utilizing an ejector to suction gas from the annular space of a pump driven motor as taught by Distefano, to improve the flow of gas through the annular space of the motor of Bjorge et al by an alternate route for the predictable result of cooling the motor KSR Int’l C. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




CGF
December 31, 2021